Exhibit ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of the 3rd day of December, 2008, by and between ArtSelect, Inc, a Delaware corporation (“Seller”) and Metaverse Corporation, a New Jersey corporation (“Purchaser”). Each of Seller and Purchaser may hereafter be referred to as a “Party” and collectively as the “Parties”. RECITALS WHEREAS, Seller is engaged in the business of selling home and office framed and unframed wall décor to retailers, catalogers, membership organizations and consumers through both online and traditional retail and wholesale distribution channels; WHEREAS, Seller’s primary business assets include inventory consisting primarily of print reproductions and picture frames, website and technology that permits business partners to create branded sub-domains on Seller’s website, and two leased facilities in Fairfield, Iowa; WHEREAS,Seller and a21, Inc, (“Parent”) have experienced substantial financial difficulties and have determined that it is in the best interest of Seller and Parent to file for bankruptcy protection and sell the business and assets of Seller as a going concern free and clear of all liens and encumbrances. WHEREAS, the Seller anticipates filing a petition for bankruptcy protection on or about December 4, 2008 (the actual date of the filing is referred to as“Filing
